Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected thermoelectric element/module, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5th, 2022.
Applicant’s election without traverse of claims 6-9 in the reply filed on July 5th, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 6, Applicant recites, “hard polymer”.  It is unclear what constitutes a hard polymer.  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “soft polymer”.  It is unclear what constitutes a soft polymer.  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “injecting a liquid soft polymer into a plurality of empty spaces of the template”.  Are these the same empty spaces already recited or are new elements being introduced? Appropriate action is required.

	Regarding Claim 6, Applicant recites, “removing the hard polymer on and/or under the soft support”.  Is the hard polymer on or under the soft support? Or both?  Appropriate action is required.

Regarding Claim 6, Applicant recites, “removing the hard polymer”.  Is this referring to the hard polymer partition walls or a different element?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “the incision surfaces”.  This phrase lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “through the incision surfaces of a plurality of hard polymer partition walls”.  Applicant has already claimed that the hard polymer partition walls have been removed, it is unclear how they are preset in claim 7.  Appropriate action is required.

	Regarding Claim 8, Applicant recites, “the n-type thermoelectric element extruded body and the p-type thermoelectric element extruded body”.  Both of these phrases lack antecedent basis.  Appropriate action is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 6,306,673 B1) in view of Kim (KR 10-2123319 B1). Kim is mapped to the English machine translation provided by the EPO website.

In view of Claim 6, Imanishi et al. teaches a method of manufacturing a thermoelectric element assembly (Column 1, Lines 11-20), comprising: preparing a template (Figure 4A-E, #21) including a plurality of empty spaces partitioned by a plurality of partition walls and including a plurality of through-holes penetrating the plurality of hard polymer walls (Figure 4A-E, #22 & Column 5, Lines 57-67), inserting a plurality of n-type and p-type thermoelectric element extruded bodies into a plurality of through-holes of the template (Figure 4A-E, #23-#24 & Column 6, Lines 7-25); injecting a liquid soft polymer into a plurality of empty spaces of the template and solidifying it to form a soft support (Figure 4A-E, #25 & Column 6, Lines 38-40), cutting each of the plurality of hard partition walls to be horizontally divided in a plane direction (Figure 4D & Column 6, Lines 38-52).
Imanishi et al. does not disclose that the template comprises a hard polymer and is removed from on and/or under the soft support.
Kim teaches a template that comprises a hard polymer that is removed from on and/or under a soft support (Figure 4-11, #10 & #110 – Paragraph 0058-0064, 0073 & 0081).  Kim teaches that removing the template enables the manufacturing of a curved thermoelectric element assembly (Paragraph 0004).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove the template that comprises a hard polymer from on and/or under a soft support as disclosed by Kim in Imanishi et al. method for the advantage of having a curved thermoelectric element assembly.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imanishi et al. (US 6,306,673 B1) in view of Kim (KR 10-2123319 B1) in view of ***. Kim is mapped to the English machine translation provided by the EPO website.

In view of Claim 7, as best understood by the Examiner, Imanishi et al. and Kim are relied upon for the reasons given above in addressing Claim 6.  Modified Imanishi et al. (Kim) discloses that the p-type thermoelectric elements are exposed through the cutaway surfaces of the plurality of hard polymer partition walls (Figure 4-11, #10 & #110 – Paragraph 0058-0064, 0073 & 0081).  
Modified Imanishi et al. does not disclose a functional layer including Ni-P diffusion barrier layer and a Sn plating bonding functional layer.
	Park discloses a functional layer including Ni-P diffusion barrier layer and a Sn plating bonding functional layer that satisfies the thermal expansion coefficient conditions for a thermoelectric module that improve the performance of the thermoelectric module (Paragraph 0043 & 0057).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a diffusion barrier layer comprising Ni-P diffusion barrier layer and a Sn plating bonding functional layer as disclosed by Park as Imanishi et al. diffusion barrier layer for the advantage of improving the performance of a thermoelectric module by maintaining thermal expansion coefficient conditions.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR-2020010784-A) in view of Park (KR-20200023101-A). Shin and Park are mapped to the English machine translation provided by the EPO website.

	In view of Claim 8, Shin discloses a method of manufacturing a thermoelectric element assembly (Paragraph 0001), comprising:
Cutting an n-type thermoelectric element extruded body and a p-type thermoelectric element extruded body to manufacture a plurality of n-type and p-type thermoelectric elements (Paragraph 0130-0131);
Inserting the plurality of n-type thermoelectrics and the plurality of p-type thermoelectric elements into a plurality of through-holes of a soft support (Figure 1-2 & Paragraph 0052);
Forming a functional coating layer including a Ni diffusion barrier layer and a Sn plating bonding functional layer on the upper and lower surfaces of the plurality of n-type and p-type thermoelectric elements (Paragraph 0077).
Shin does not disclose that the diffusion barrier layer is Ni-P.
	Park discloses a diffusion barrier layer formed of Ni-P that satisfies the thermal expansion coefficient conditions for a thermoelectric module that improve the performance of the thermoelectric module (Paragraph 0043).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a diffusion barrier layer comprising Ni-P as disclosed by Park as Shin’s diffusion barrier layer for the advantage of improving the performance of a thermoelectric module by maintaining thermal expansion coefficient conditions.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (KR-2020010784-A) in view of Park (KR-20200023101-A) in view of Maeshima et al. (US 2015/0179912 A1). Shin and Park are mapped to the English machine translation provided by the EPO website.

	In view of Claim 9, Shin and Park are relied upon for the reasons given above in addressing Claim 8.  Shin does not disclose the functional coating layer is formed using a barrel plating method.
	Maeshima et al. discloses a functional coating layer is formed using a barrel plating method, wherein this process is preferable to control the formation condition of the film thickness to ensure it is in a specific thickness (Paragraph 0083).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a barrel plating method in modified Shin’s method of manufacturing for the advantage of control the film thickness of the layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726